MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte SMC DON PANCHO S.A.C. identificada con R.U.C. N*
20550525730, con domicilio en Avenida Víctor Andrés Belaunde N? 395, distrito de San isidro,
Lima, debidamente representada por su Apoderado, el señor RAUL EDUARDO ÁVALO
MENDOZA, identificado con Documento Nacional de Identidad N* 40856315, según poder
inscrito en el Asiento CO0001 de la Partida N* 12933167 del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N? 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 048-2014-MEM/DM, publicada en el diario oficial El Peruano con
fecha 03 de febrero de 2014, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 17 de febrero de 2014.

ESTADO INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”, y, :

(ii) SMC DON PANCHO S.A.C. identificada con R.U.C. N* 20550525730, con domicilio
en Avenida Víctor Andrés Belaunde N” 395, distrito de San isidro, Lima, debidamente
representada por su Apoderado, el señor RAUL EDUARDO ÁVALO MENDOZA, identificado
con Documento Nacional de Identidad N” 40856315, según poder inscrito en el Asiento
C00001 de la Partida N” 12933167 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 12 de noviembre de 2013 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 6 086 025,00 (Seis Millones Ochenta y Seis Mil y
Veinticinco y 00/100 Dólares Americanos) para el período comprendido entre los meses de
febrero 2014 a diciembre de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 048-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 03 de febrero de 2014, la misma que como Anexo !l forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MN

Ny)
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 17 días del mes de febrero de dos mil catorce.

la

EL INVERSIONISTA

pane paña var juana
[asa fear
A A mimi
le ono Ko ap soap ss icósovso|
O NN O
[ser ser js lar lsT [sr sr
O [oz
[50 jar er E => a ja dd paje lar
jzor fases er A [era jar
al 55 [ea
jes — feos ess oras sr [ear juns [a A O
A O ore A
[a NN
7 ud [Jj a as (55 [as OS + ls La ar 7 al ul [as a la ara
las jas NS 57 (7 ES 0 er [era leer a
zz A a O
fair jas [a SS a (es a poes ES jas [as al El as [as [as las [as
[az [a [a CN 0000 GN 200 (5 a [ar E 5 er [er ld nd ud ud ja ho ja lar a!
[ari Ea Ea CIMA CIS CI 3 jas 5 CAN GN El E [as El 5 El El (a El Ea ELLA!
[ie js (5 CC GR 0 ae jor e CN 0 a e jar ES e e e fs e (e e O
7 al 5 a 7 a 7 a IS IG 7 Al 3 7 m7 a al a oa
senora a Peres

(6Sn :soueouawe sosejop 43)

5107 30 3EM3ZIDIO V »L0Z 30 OYIHEIA 30
NQIOVJO1AX3 NA SINOISUJANI 30 VNVIDONOYO
*D'V'S OHONVA NOU OMS
[oxouy
ANEXO Il

E
Lunes 3 de lebrero de 2014

NORMAS LEGALES

516099

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de SMC
Don Pancho S.A.C., durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N? 048-2014-MEM/DM

Lima, 28 de enero de 2014
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N' 27623, modificada por
la Ley N* 27662 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de ta actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de

'nergía y Minas, previa opinión favorable del Ministeno de
Economía y Finanzas,

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
Genera a las Ventas e Impuesto de Promoción Municipal.

por Escrito N* 2343238, SMC DON PANCHOSA.C,
solicitó EE Ministerio de Energía y Minas la suscnpción de un
Contrato de Inversión en Exploración, adjuntando la lista de
bienes y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase de ex ÓN,

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 013-2014-EF/15.01 de fecha 09 de enero de

2014, emitió opinión favorable a la lista de bienes y servicios
presentada por SMC DON PANCHO SAC considerando
que la Iista presentada por la citada empresa comcide con
los Menos y senacios aprobados por el Decreto Supremo
N* 150-2000.É+. adecuada al Avaricel de Aduanas vigente,

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el iniciso c) del artículo
8 del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N' 082.2002.EF y el articulo 9! del Regiamento de
Organización y Funciones del Ministerio de Energía y Minas,
aprobado por Decreto Supremo N*031-2007-EM,

SE RESUELVE

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a tas Ventas e Impuesto de Promoción
Municipal a favor de SMC DON PANCHO SAC durante
la fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial

Regístrese, comuniquese y publíquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

'SMC DON PANCHO S.A.C.
1. BIENES

NW SUBPARTIDA
NACIONAL

T 2508 10.00.00  BENTONITA

2 3824905000 PREPARACIONES PARA FLUJO!

PERFORACIÓN DE POZOS ('LODOS1

DESCRIPCION

INICIO: 24 DE FEBRERO

DIRIGIDO A

Abogados, ingenieros, administradores y profesionales
que laboran en áreas vinculadas con la contratación de
bienes, servicios y obras Profesionales y técnicos de
entidades públicas contratantes, empresas privadas
nacionales o extranjersfsfsfas, entidades de la sociedad
civil interesadas en vender o comprar al Estado.

CURSO DE
CAPACITACIÓN PRÁCTICA

CONTRATACIONES
CON EL ESTADO

TEMARIO (80 HORAS)

> Lacontratación con el Estado y sus principios
Fase de actos preparatorios
Fase de proLesos de selección
La fase de ejecución contractual y liguiciación
> Contratación electrónica y el SEACE
Taller presencial: Análisis de casos y trabajo mtegrador

INFORMES: Av. Cansiay Morea Urb Corpac-San Isidro | 1.626-7453 | consensosí" puep edu pe

PONTIFICIA
UNIVERSIDAD
CATÓLICA

DEL PERÚ

CENTRO DE

ANA! yA
RESOLUCIÓN
DE CONFLICTOS

E

516100 NORMAS LEGALES Latina
N SUBPARTIDA DESCRIPCIÓN N*  SUBPARTIDA DESCRIPCIÓN
NACIONAL NACIONAL
3 3926 9060.00 PROTECTORES ANTIRRUIDOS DE MATERIA 39 29015401000 ¡INSTRUMENTOS Y APARATOS DE
PLASTICA FOTOGRAMETRIA, ELÉCTRICOS O
4 5401300000 CALZADO CON PUNTERA METÁLICA DE ELECTRÓNICOS.
PROTECCIÓN 40 9015402000 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
5 3606:100600 CASCOS DE SEGURIDAD. FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
£  T228800000 BARRAS HUECAS PARA PERFORACIÓN, DE ELECTRONICOS
AEROSALEADOS O SINALEAR. 41 4015801000  LOSDEMÁS INSTRUMENTOS Y APARATOS
7 7304220000 — TUBOS DE PERFORACIÓN DE ACERO ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
INOXIDABLE. FOTOGRAMETRÍA.
8 220000 — LOS DEMAS TUBOS DE PERFORACIÓN 42 4015802000  LOSDEMÁS INSTRUMENTOS Y APARATOS
9 9207 131000  TRÉPANOS Y CORONAS CON PARTE EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
OPERANTE DE CERMET 23 9015900000 PARTES Y ACCESORIOS
10 8207132000 BROCAS CON PARTE OPERANTE DE 44 9020000000 LOS DEMÁS APARATOS RESPIRATORIOS
CERMET. Y MÁSCARAS ANTIGAS, EXCEPTO LAS
ORALES O MÁSCARAS DE PROTECCIÓN SIN MECANISMO
ARENAS INTEG Z
" E HI ELEMENTO FILTRANTE AMOVIBLE
os LES CON PA 45 9027300000  ESPECTRÓMETROS, ESPECTROFOTÓMETROS|
JTILES CON PA .
e e ECON PARTE OPERANTE Y ESPECTRÓGRAFOS QUE UTILICEN
006 . A RADIACIONES ÓPTICAS (UY, visibles, IR).
509 TRÉPANOS Y CORONAS EXC!
z mo er PY CORONAS EXCERTO DE 46 2030330000 LOS DEMÁS INSTRUMENTOS Y APARATOS
2100. BROCAS DIAMA S EXC E PARA MEDIDA O CONTROL DE TENSIÓN.
A INTENSIDAD, RESISTENCIA O POTENCIA. SIN
o a DISPOSITIVO REGISTRADOR.
15 8207.192900 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS
15 8207193000 BARRENAS INTEGRALES SERVICIOS
17 8207188000 LOSDEMÁSUTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO a) Servicios de Operaciones de Exploración Minera
18 — 8207900000 LOS DEMAS ÚTILES INTERCAMBIABLES :
-Topográficos y geodésicos
19 — 8430410000 LAS DEMÁS MÁQUINAS DE SONDEO O a
PERFORACIÓN AUTOPROPULSADAS + Geológicos y geniónnos foluye tinas ”
mM y SOMA LES mneragráficos. hidrológicos, restitución fotogramétrca
20 BA304G0000 — LAS DEMAS MÁQUINAS DE SONDEO y
Na Totografías aéreas, mecánica de rocas)
AUTOPROPULSADAS. -Seracios geofísicos y geoquímicos (incluye ensayes)
21 8a31431000  BALANCINES -Seracios de perforación dramantina y de circulación reversa
22 Ba31439000 — LAS DEMÁS PARTES DE MÁQUINAS foto percusiva)
DE SONDEO O PERFORACIÓN DE Las - Servicios aerotopográficos
SUBRARTIDAS 8430 41U 8430 49 Seracios de interpretación multiespectral de imagenes ya
23 8517610000 ESTACIONES BASE sean satelitales o equipos aerotransportados
2 9. LOS DEMAS APARATOS PARA LA RECEPCION, -Ensayes de laboratorio (análisis de minerales, suelos, agua.
CONVERSIÓN Y TRANSMISIÓN O eto
REGENERACIÓN DE VOZ, IMAGEN U OTROS
daros b) Otros Servicios Vinculados a las Actividades de
25 8523492000 SOPORTES OPTICOS GRABADOS PARA Exploración Minera
REPRODUCIR IMAGEN O IMAGEN Y SONIDO. - Seracio de alojamiento y alimentación del personal operativo
26 8523489000 LOS DEMAS SOPORTES ÓPTICOS del Titular del Proyecto
SRABADOS -Serncio de asesoria, consultoria, estudios técnicos
27 8704211010 CAMIONETAS PICK-UP DE ENCENDIDO POR especiales y auditorias destinados a las actividades de
COMPRESIÓN, ENSAMBLADAS CON PESO exploración minera
TOTAL CON CARGA MÁXIMA INFERIOR O. + Servicios de diseño, construcción, montaje industrial
IGUALA 4 597 TOJESEL elécinco y mecánico, armado y desarmado de maquinanas y
23 BTOBZ00000 CAMIONES AUTOMÓVILES PARA SONDEO O. equipo necesano para las actividades de la exploración minera]
PERFORACIÓN -Seracios de mspección. mantenimiento y reparación de
23 $006 200000 CÁMARAS ESPECIALES PARA FOTOGRAFÍA 'maquinana y equipo utilizado en las actividades de exploración
SUBMARINA O AÉREA EXAMEN MÉDICO DE minera
ORSANOS INTERNOS 9 PARA LABORATORIOS Alquiler o arrendamiento financiero de maquinaria vehiculos
DENEDICINA LEGAL O DENTIFCACION y equipos necesanos para las actividades de exploración
LDIOIAL
Transporte de personal, maquinaria, equipo. matenaies
3) g011:10.D0.00 — MICROSCOPIOS ESTEREOSCÓPICOS Suminiatros ecosaros ara las push rason exploración yla
a 1200000 LOS DEMAS MICROSCOPIOS PARA construcción de campamentos
FOTOMICROGRAFÍA CINEFOTOMICROGRAFÍA.
ION Serios médios y hosptalanos
32 H012:100000 MICROSCOPIOS, EXCESTO LOS ÓPTICOS Serna relacionados con la protección ambiental
DIFRACTOGRAFOS -Seraois de sistemas e informática
33 9014200000 — INSTRUMENTOS Y APARATOS PARA Seracios de comunicaciones, moluye comunicación radial
NAVEGACIÓN AEREA O ESPACIAL ¡EXCEPTO telefonia satelital
LAS BRUJULAS] - Seracios de seguridad industrial y contraincendios
da 014300000 — LOS DEMAS INSTRUMENTOS Y APARATOS DE
IVEGACIÓN -Serncios de seguridad y vplancia de instalaciones y
! personal operativo
35 $015100000  TELÉMETROS. S
36 90152010 TEODOLITOS. ¿Senso de ros
37 9015202000 — TAQUÍMETROS. -Servcos de rescate, auxilio
28 9015300000 NIVELES

1045032-1
